Citation Nr: 0319823	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  93-11 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to an increased evaluation for low back pain 
syndrome, due to motor vehicle accident, currently rated 20 
percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine, currently rated 10 
percent disabling.

4.  Entitlement to a compensable disability evaluation for 
the residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If the following has not yet been 
completed: 
Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination, and a 
neurological examination.
The purpose of the orthopedic and 
neurological examinations is to obtain 
medical evidence regarding the current 
nature and extent of impairment from the 
veteran's service-connected low back, 
cervical spine and left ankle 
disabilities.  All indicated tests and 
studies, including X-rays, 
electromyography studies, and range of 
motion studies in degrees, should be 
conducted.  Send the claims folder to the 
examiners for review in conjunction with 
the examination.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment should be 
identified, and the examiners should be 
requested to assess the effects of any 
pain.  The physicians should also express 
their opinions concerning whether there 
would be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups).  
If this is not feasible, the physicians 
should so state.

The examiners should, after reviewing the 
veteran's medical records and examining 
the veteran, provide a definite statement 
of the etiology of all cervical, 
thoracic, or lumbar spine pathology, 
including (1) cervical disc narrowing at 
C3-4; (2) C7 neuritis on the right; (3) 
mild cervical spondylosis; (4) lumbar 
spine scoliosis; (5) lumbar spine 
neuritis, if found; (6) Scheuermann's 
disease; (7) compression fracture or 
deformity of T7, T8, if found; and (8) 
degenerative disc disease of L5-S1.  To 
the extent possible, the examiners should 
distinguish the manifestations of the 
veteran's service-connected cervical 
spine and low back disorders from those 
of any other cervical, thoracic, or 
lumbar spine disorders found to be 
present.  The neurological examiner 
should also specifically indicate whether 
the veteran has intervertebral disc 
syndrome (IDS) affecting his cervical or 
lumbar spines that is etiologically 
related to his service-connected cervical 
spine or low back disorders.  If the 
neurological examiner concludes that the 
veteran does have IDS affecting his 
cervical or lumbar spines that is 
etiologically related to his service-
connected disorders, the neurological 
examiner should indicate whether the 
veteran has experienced incapacitating 
episodes (i.e. periods of acute signs and 
symptoms due to IDS that require bed rest 
prescribed by a physician and treatment 
by a physician) of IDS over the past 12 
months, and if so, identify the total 
duration of those episodes over the past 
12 months.  The neurological examiner 
should also identify the orthopedic and 
neurologic signs and symptoms resulting 
from IDS that are present constantly, or 
nearly so.

The written VA examination report(s) 
should be associated with the claims file 
upon receipt.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


